DETAILED ACTION
CLAIMS 1-7, 9-17, AND 19-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-17, and 19-20 are allowed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Claim(s) 1-2, 4-7, 10-12, 14-17, and 20:
 “a power-on control unit, configured to”;
Claim(s) 1-7, 9, 11-17, and 19:
 “a programmable logic unit … configured to”; and
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Hui Zhang, Reg. No. 70,590 on 2/4/2022 and /2/7/2022.

The application has been amended as follows: 
1. (Currently Amended)
A server system, having a soft-off mode and a working mode 

a power-on control unit, configured to:
determine, in the working mode, whether a power-saving power-off signal is received, and when the power-saving power-off signal is received, control the server system to switched from the working mode to the soft-off mode;
a programmable logic unit, coupled to the power supply unit and the power-on control unit, and configured to:
enable, in the working mode, the power-on control unit to operate according to the working power and operate in the soft-off mode according to the standby power to enable the power-on control unit to operate according to the standby power; and
 a baseboard management control unit, coupled to the power supply unit and the programmable logic unit, and configured to:
operate in the soft-off mode according to the standby power, and turn off the programmable logic unit according to the power-saving power- off signal when the power-on control unit operates according to the standby power, so as to turn off the power-on control unit and switch the server system from the soft-off mode to the power- saving power-off mode,
wherein power consumption of the server system operating in the power-saving power-off mode is less than that of the server system operating in the soft-off mode, in the power-saving power-off mode, only a power supply of the baseboard management control unit on a main board of the server system is preserved, and the programmable logic unit is a complex programmable logic device (CPLD).

11. (Currently Amended) A power-saving method adapted for a server system, the server system having a power-saving power-off mode and a soft-off mode and a working mode 

enabling, by a programmable logic unit in the working mode, a power-on control unit to operate according to the working power;
determining, by the power-on control unit in the working mode, whether a power-saving power-off signal is received, and when the power-saving power-off signal is received, controlling the server system to switched from the working mode to the soft-off mode;
providing, by the power supply unit, standby power in the soft-off mode after the server system is switched from the working mode to the soft-off mode;
operating, by the programmable logic unit, according to the standby power to enable, in the soft-off mode, the power-on control unit to operate according to the standby power; and
 turning off, by a baseboard management control unit, the programmable logic unit according to the power-saving power-off signal when the power-on control unit operates according to the standby power, to turn off the power-on control unit and switch the server system from the soft-off mode to the power-saving power-off mode,
wherein power consumption of the server system operating in the power-saving power-off mode is less than that of the server system operating in the soft-off mode, in the power-saving power-off mode, only a power supply of the baseboard management control unit on a main board of the server system is preserved, and the programmable logic unit is a complex programmable logic device (CPLD).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187                     

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187